Citation Nr: 0616514	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-13 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for colon cancer on 
other than a presumptive basis, claimed as due to exposure to 
ionizing radiation.

2.  Entitlement to service connection for a skin disability, 
claimed as skin cancer due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


REMAND

The veteran served on active duty from November 1951 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Cleveland, Ohio.  The Board initially reviewed this matter in 
April 2005, at which time it remanded the claim for 
procedural and evidentiary issues.  A review of the record 
indicates that the appeal has been returned to the Board in 
error.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, as explained below.  VA will 
notify the veteran if further action is required on his part.

When the Board reviewed this matter in April 2005, it 
remanded the claim for procedural and evidentiary issues.  
Amongst other instructions, the Board directed the AMC to 
request a reconstructed radiation dose estimate for the 
veteran from the Defense Threat Reduction Agency (DTRA) and 
after the AMC received the estimate, to comply with the 
remaining provisions of 38 C.F.R. § 3.311, including referral 
to the Under Secretary for Benefits, if appropriate.  A 
review of the claims file reveals a reconstructed radiation 
dose estimate from DTRA dated in November 2005, and a 
referral of the claims file to the Director of Compensation 
and Pension Services for an opinion from the Under Secretary 
for Health.  But the Board is unable to locate any opinion 
from the Under Secretary for Health or any readjudication of 
the veteran's claim since the remand.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board...are not complied with, the Board 
itself errs in failing to insure compliance." Id.  In sum, 
the Board must return the appeal to the AMC for completion of 
the April 2005 remand orders.

Accordingly, the case is REMANDED for the following action:

1. The AMC should review the April 2005 
Board remand and ensure that it has 
complied with paragraphs numbered 1 and 
2.  The AMC should also ensure that no 
other notification or development 
action, in addition to that directed in 
the April 2005 remand, is required.  If 
further action is required, to include 
notice of the disability rating and 
effective date required pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the AMC should 
undertake it before further adjudication 
of the claim.  

2.  The AMC should comply with the 
remaining provisions of 38 C.F.R. § 
3.311 (2005).  After the AMC receives a 
response from the Under Secretary of 
Benefits in compliance with 38 C.F.R. 
§ 3.311 (c) through (e), the AMC should 
readjudicate entitlement to service 
connection for colon cancer on other 
than a presumptive basis, claimed as due 
to exposure to ionizing radiation, and 
entitlement to service connection for a 
skin disability, including fibro 
epithelial papilloma, pigmented 
seborrheic keratosis, actinic keratosis, 
as well as any skin cancer, all claimed 
as due to exposure to ionizing 
radiation.

2.  If the claims remain denied, the 
appellant and his representative should 
be furnished an appropriate SSOC, and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

